COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-15-00251-CV


In the Interest of D.R., C.R. and       §   From the 89th District Court
D.R., Minor Children
                                        §   of Wichita County (12278-JR-C)

                                        §   September 3, 2015

                                        §   Opinion by Justice Walker



                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that

the appeal should be dismissed. It is ordered that the appeal is dismissed for

want of jurisdiction.




                                     SECOND DISTRICT COURT OF APPEALS

                                     By _/s/ Sue Walker_____________
                                        Justice Sue Walker